Title: To Thomas Jefferson from Albert Gallatin, 5 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                5 Feb. 1807
                            
                        
                        Govr. Harrison’s letters respecting Kaskaskia. frauds for land &c.
                        It is submitted whether Backus a pretended converted federalist & probably not over honest should not be
                            removed—But who should be appointed in his place?
                        A sketch of a letter to the other Commissr. Jones is also submitted
                    